 

U.S. DISTRICT COURT - N.D. OF LY.

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF NEW YORK
OCT 2 4 2019
United States of America,
AT O'CLOCK
Plaintiff, lon H. Damurad, Genk - Utica
Vv. Civil Action No. 5:19-cv-00535 (DNH/TWD)

Any and all fund located in Bank of America FIRST FINAL ORDER FOR
Account XXXXX1465, VL: $65,309.46 in the | FORFEITURE
name of Lonny Pagh and Janette Pagh,

 

Defendant.

 

WHEREAS on or about October 23, 2019, a Settlement and Forfeiture Agreement was
filed (See Docket No. 27) wherein the Plaintiff, United States of America, and claimant Lonny
Pagh (“claimant”), by and through his attorney, Edward Burch, Esquire, agreed to settle this case
in lieu of further litigation and in accordance with the terms and conditions of the Settlement and
Forfeiture Agreement, and the Court reviewing the same and for good cause finds that:

WHEREAS no other parties or entities have filed a claim to the defendant bank account
and the time to do so has expired; it is therefore

ORDERED, ADJUDGED and DECREED that of the seized bank account funds,
$60,000.00 in U.S. currency shall be forfeited to the United States government and disposed of
according to law, and $5,306.46 be returned to Lonny Pagh via his attorney, Edward Burch; and it
is further

ORDERED, ADJUDGED and DECREED that this Court shall retain jurisdiction to
enforce this Order and amend it as necessary.

IT IS SO ORDERED.

    
 

October Y, 2019
Hon. David N/Hu
